McClelland, Presiding Judge:
This is an appeal to reappraisement taken by the importer from a value found by the United States appraiser at the port of New York on artificial flowers imported from Germany.
On the hearing of the appeal it was conceded by counsel for the Government that the total appraised value of $16.66, net, for the item in dispute, the excess found of item 5285, was erroneous, and that the value should have been correctly returned as 16.66 reichsmarks, net, and this concession was accepted by the plaintiff.
I therefore find the total value of the merchandise in question on the date of exportation to have been 16.66 reichsmarks, net. Judgment will issue accordingly.